Appeal by the defendant, as limited by his motion and brief, from a sentence of the Supreme Court, Kings County (Parker, J.), imposed October 17, 2012, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Brown, 122 AD3d 133, 144-145 [2014]; People v Jones, 118 AD3d 1026, 1027 [2014]) and those contentions raised in his pro se supplemental brief (see People v Huggins, 105 AD3d 760, 761 [2013]; People v Devodier, 102 AD3d 884, 884 [2013]; see generally People v Bradshaw, 18 NY3d 257, 264-267 [2011]). Eng, P.J., Skelos, Roman and Maltese, JJ., concur.